DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-9 in the reply filed on 10/19/20 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “having a relative density of less than 1”. The claim does not make clear, and the specification does not explicitly define what “relative” means. “Relative” may be relative to water, or to a different standard. Since the standard determines the value claimed, the boundaries of “a relative density less than 1” are not clear. The specification has an example in which the density is measured relative to a solid part (instant publication paragraph 47). The claim may be amended to “a relative density of less than 1 compared to a solid part which is the same as the polymeric part except it is not expanded”. 
Claims 7-9 depend on claim 6 and do not remedy this deficiency. 

Claims 1 and 6 recite “greater impact performance as determined from a falling dart experiment”. This is unclear because the parameters of “a falling dart experiment” have not been outlined. Any falling dart experiment? What is the measure of “impact performance”?
Factors such as the weight of the dart, the dart’s needle diameter, the height from which the dart is dropped, the material with which the dart is made and the thickness of the sample tested all have great effect on the impact performance in falling dart experiments. It is not clear what any of these parameters are in the instant claim or specification. Since any of these parameters has an effect on the result, the “greater impact performance” is nebulous and ill-defined.
Regarding “impact performance” instant publication paragraph 39 states “Impact performance is defined here as impact penetration energy and maximum penetration force…”. This is not sufficient because there is no description of how impact penetration energy and maximum penetration force are measured. How these properties are measured will affect their value and thus the claimed material. Also, what units are used? There is, furthermore, no description on how both of these properties contribute towards “impact performance”. Are they added together? Divided? One or the other suffices? These are unknown.
Claim 6 recites the product of the process of claim 1. Claims 7-9 depend on claim 6 and do not remedy this deficiency. Furthermore, each of these claims also recites the ill-defined “falling dart experiment”. 

The term "long glass fiber" in claim 1 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope Instant publication paragraph 46 describes an example of a “long” fibers with a length of 12.5mm, however there is no definition of “long” fibers. Is a “long” fiber 3mm-12.5mm? 1-25mm? Anything longer than 12.5mm? The bounds of this term are not known. For the purposes of expedient prosecution and consistent with broadest reasonable interpretation, any glass fiber length disclosed in the prior art will be interpreted as reading on the instant term “long”. 
Claim 6 recites the product of the process of claim 1. Claims 6-9 depend on claim 1 and do not remedy this deficiency.

Claims 1 and 6 recite “a similar part formed from the melt having a same weight and that is not pressurized using a blowing agent”. This is not clear because “similar” is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is this comparative part completely the same except for the lack of blowing agent? How “similar” is it? Can it be made of slightly different material? Processed differently, and to what degree? Publication paragraph 51 describes a “similarly dimensioned part”. How closely dimensioned? None of these questions are answered in the claim or specification. 
Claim 6 recites the product of the process of claim 1. Claims 7-9 depend on claim 6 and do not remedy this deficiency.

Claims 1 and 6 recite “a solid part having the same weight”. This phrase is not clear because it is not clear if any solid part- made of any material, of any dimension- is the point of comparison, or something more specific. 
Claim 6 recites the product of the process of claim 1. Claims 7-9 depend on claim 6 and do not remedy this deficiency.

 Claims 1 and 6 recite “wherein a post-molding length of glass fibers in the part is greater than a post-molding length of glass fibers in a part made without pressurizing a melt in more than 50% of the volume of a plasticizing unit”. The parameters of the comparative melt are not clear. Is it the exact same melt, in the same processing conditions except for the pressurization? How does the comparative melt differ? Can any value below 50% pressurization be used in comparison or all values below 50%? The claim does not make this clear. 
Claim 6 recites the product of the process of claim 1. Claims 7-9 depend on claim 6 and do not remedy this deficiency.

Claims 7 and 9 recite “wherein the impact performance comprises a relative penetration force”. The term “relative penetration force” is not defined. One of ordinary skill is not informed of the parameters of this test by the specification. How is the force measured? Against what, as “relative”? The specification describes the relative as measured against a “solid plaque” but what are the features of this solid plaque? As described above in 112(b) rejection of the “falling dart experiment”, there are many parameters which affect results in this type of experiment. 

Claims 8 and 9 recite “wherein the impact performance comprises…a relative penetration energy”. One of ordinary skill is not informed of the parameters of this test by the specification. How is the energy measured? Against what, as “relative”? The specification describes the relative as measured against a “solid plaque” but what are the features of this solid plaque? As described above in 112(b) rejection of the “falling dart experiment”, there are many parameters which affect results in this type of experiment.

Claim 9 recites “wherein impact performance comprises a relative penetration force and a relative penetration energy”. This is indefinite because there is no description of how impact .

Claim Interpretation
Claims 6-9 contain many 112-indefinite issues outlined above. For the purposes of compact prosecution, and consistent with broadest reasonable interpretation the following assumptions are made:
-  any glass fiber length disclosed in the prior art will be interpreted as reading on the instant term “long”.
- the “relative” density is relative to an identical part that has not been foamed
- if the prior art is silent as to “greater impact performance”,  “post-molding length”, “relative penetration force” and “relative penetration energy” these conditions are met by the art which describes a similar part and similar processing conditions to instant, as outlined below in rejection. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, obvious under 35 U.S.C. 103 as obvious over US 20120326352 by Eckardt.
Eckardt describes a method for injection molding.
Regarding claim 6, Eckardt describes a polymeric part (paragraph 25) which has a density less than an equivalent solid part which is not foamed (paragraph 49 foaming ratio of more than 4). 
Eckardt is silent as to the impact performance and post-molding length of glass fibers. Eckardt describes a process very similar to that described in claim 1 which results in the claimed part. Eckardt describes melting a polymeric material in a plasticizing unit, pressurizing using a blowing agent (“fluid”; paragraph 40, paragraph 65) and causing blowing agent to dissolve into the melt, injecting the melt into a mold cavity, increasing the volume of the mold cavity after injecting the melt so that a foam is generated (paragraph 10). Notably, Eckardt describes the position of gas injection as anywhere along the length of the screw (Fig.1 item 7 indicates possible placement of G, the position of gas injection; see also paragraph 66). Eckardt describes the pressure in the gas as higher than that of the melt (paragraph 65). The injection of the gas contributes to the total pressure of the melt, reading on the instant “pressurizing”. The melt has a pressure (paragraph 65, Ps). Eckardt describes glass fibers in the melt (paragraph 52). This reads on the presence of post-molded length of glass fibers instantly claimed.
Eckardt does not test the impact performance of his invention. However, the similarities in preparation and ingredients described directly above and the ambiguity of the instant claims renders Eckardt an anticipatory and/or obvious reference. The instant specification states that normal injection molding results in a loss of impact performance due to breakage of fibers (instant publication paragraph 17). Eckardt describes the steps instantly taken to avoid breakage of fibers, namely adding gas under pressure to the melt (Eckardt paragraph 65, instant “Profoam” process instant publication paragraph 17, 46) and a “core-back” molding (instant publication paragraph 17) wherein the mold cavity volume is increased after injecting the melt (Eckardt paragraph 10). 
The same is true for the length of fibers. Since “long” fibers are not defined in instant claim 1, the fact that Eckardt describes (1) the glass fibers in the melt (paragraph 52), (2) the instantly described process step of pressurizing the melt (Eckardt paragraph 65) and (3) core-back injection method means 
If in the alternative it is found that Eckardt describes his polymeric part with insufficient specificity to anticipate the claimed invention, values overlapping with those claimed would be obvious to one of ordinary skill given Eckardt’s disclosure. For example, depending on what “solid part” to which Eckardt’s impact performance is compared, values generated by Eckardt’s invention may be insufficient to anticipate the claims but would still overlap, rendering the claim obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Eckardt describes values overlapping with the claimed range. The reasoning for overlap is the similarities in preparation to the instant described above. 

Regarding claims 7-9, although Eckardt is silent as to the relative penetration force and relative penetration energy, these are expected to fall within or render obvious the instant claims for the same reasoning as disclosed in rejection of claim 6 above. 



Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102005033731 by Cramer in view of US 6165396 by Sato et al.
Cramer describes a plasticizing machine for manufacturing a foam molded part.
Regarding claim 6, Cramer describes a polymeric part made by a process similar to claim 1. Specifically, Cramer describes a foam injection molding process in which pressurized gas is combined with polymer then mixed in screw mixer. See Fig.1 item 3, the “dosing unit”, which is the subject of Fig.2. Fig.2 displays propellent fluid 38 (gas) being mixed in a second chamber 35 with material to be 
Cramer generally describes polymer parts (paragraph 41) and states that glass fiber-filled materials can avoid damage by using his process (paragraph 49 ln 426).  
Sato describes a method of obtaining a gas-introduced fiber-reinforced resin injection molding.
Sato describes a composition of thermoplastic resin with reinforcing fibers with a starting length of 2-100mm (col 2 ln 63-64). The fibers are preferably glass (col 9 ln 49). Sato states that the reinforcing fibers of this length are used so that a sufficiently lightweight molding with high strength can be achieved (col 3 ln 5-20). Thus it would be obvious to one of ordinary skill to use the thermoplastic resin/reinforcing fiber combination described by Sato where Cramer is more generic in order to arrive at a sufficiently lightweight molding with high strength.
Regarding the instant relative density, the lower density would be expected because a foam is composed of gas and polymer. Gas is less dense than polymer. Therefore, a combination of gas and polymer is less dense than a polymer-only. 
Regarding the instant “greater impact performance”, this property would be expected from the material produced from Cramer’s method, even though Cramer is silent as to its measurement. The instant specification states that properties of fiber-reinforced thermoplastics are largely determined by the length of fibers. It further states that by dissolving gas in the injection barrel/screw, fiber breakage is reduced (publication paragraph 41). The instant specification explicitly states that loss of impact performance can be traced to breakage of fibers (paragraph 17). It further states that combining “Profoam” with a “core-back” mode results in higher impact performance than for parts of equal weight 
Cramer describes dissolving gas in the injection barrel/screw (see Fig.1, also description of process above). Cramer describes a method by which pressurized gas and thermoplastic are melted together, reading on the “Profoam” instantly described. Cramer describes injecting a mixture into a mold which is expanded after the mold is filled (paragraph 11), reading on “core-back”. Sato describes a composition with glass fibers above 12.5 mm (see Sato description above). Since Cramer in view of Sato describes all the instant steps which arrive at the impact performance claimed, the instantly claimed impact performance is expected. Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897). Since Cramer touts less breakage of glass fibers (paragraph 49 ln 426), and Sato describes glass fibers as affecting mechanical characteristics such as tensile strength (col 1 ln 15-20), the property of greater impact performance is expected.
Regarding the “post-molding length of glass fibers” aspect of the claim, since Cramer touts less breakage of glass fibers (paragraph 49 ln 426), and Sato describes glass fibers including the lengths tested in the instant specification, the property of longer glass fibers in the resultant part is expected.

Regarding claims 7-9, the relative penetration force and energy of Cramer in view of Sato would be expected to meet the claim because the combination describes all aspects which the instant specification states as necessary to arrive at the impact performance (see rejection of claim 6 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766